DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the scope of the claimed invention is indefinite because it is unclear what position lies between the lifted position and the ground engaging position; specifically, if the tool is not engaged with the ground, it must be lifted.  Claim 13 is similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al. (US Patent Application Publication No. 2016/0088787 A1).
CLAIMS 1-8 AND 10-15
Connell et al. ‘787 discloses a system for identifying plugging within an agricultural implement (100), comprising:
regarding claim 1,
a ground-engaging tool (116, 118 or 120) configured to be supported by the agricultural implement;
a fluidic actuator (112; para. 0019) coupled to the ground engaging tool, the fluidic actuator operable to adjust the ground engaging tool between a lifted position (“suspend” per para. 0019) and a ground engaging position;
a pressure sensor configured to measure a pressure of fluid supplied to the fluidic actuator (para. 0022); and
a controller (130 or 132) communicatively coupled to the pressure sensor, the controller configured to receive, from the pressure sensor, a signal that corresponds to the pressure of fluid supplied to the fluidic actuator, the controller further configured to determine when the ground engaging tool is plugged based at least in part on the signal from the pressure sensor (para. 0029, especially “increase or decrease the downward force…based on…operating characteristics such as the speed or power”, where the downward force is indicative of a condition of the tool);

wherein the controller (130 or 132) is configured to receive the signal from the pressure sensor when the ground engaging tool is between the lifted position and the ground engaging position (to the same extent as Applicants’ claimed invention);
regarding claim 3,
wherein the controller (130 or 132) is configured to determine when the ground engaging tool is plugged in response to the pressure of fluid supplied to the fluidic actuator (112) measured by the pressure sensor exceeding a predetermined threshold (para. 0029);
regarding claim 4,
 wherein the signal is an operation signal, and the controller (130 or 132) is further configured to receive, from the pressure sensor, a calibration signal prior to receipt of the operation signal (i.e., a signal before or at the start of operations), the calibration signal corresponding to the pressure of fluid supplied to the fluidic actuator (112) when the ground engaging tool is non-plugged;
regarding claim 5,
wherein the controller (130 or 132) is configured to determine when the ground engaging tool is plugged by comparing the pressure of fluid supplied to the fluidic actuator (112) from the calibration signal to the pressure of fluid supplied to the fluidic actuator from the operation signal (inherent to disclosure for increasing or decreasing pressure to clear a plug, para. 0029);
regarding claim 6,
wherein the controller (130 or 132) is configured to determine that the ground engaging tool is plugged in response to the pressure of fluid supplied to the fluidic actuator (112) from the operation signal being greater than the pressure of fluid supplied to the fluidic actuator from the 
regarding claim 7,
wherein the controller (130 or 132) is configured to determine when the ground engaging tool is plugged in response to the pressure of fluid supplied to the fluidic actuator (112) measured by the pressure sensor exceeding a predetermined threshold (inherent to disclosure for decreasing downward force exerted by ground engaging tools to clear a plug, para. 0029); and
regarding claim 8,
	wherein the ground-engaging tool comprises one or more of a disk blade (118) and a rolling basket (120). 

	Regarding claims 10-15, the method steps recited therein are inherent to use of the system of Connell et al. ‘787.

CLAIM 9
Connell et al. ‘787 discloses an agricultural implement (100). comprising:
regarding claim 9,
a frame (106);
a basket assembly (120) configured to be supported by the frame:
a fluidic actuator (112) coupled to the basket assembly, the fluidic actuator operable to adjust the basket assembly between a lifted position and a ground engaging position;
a pressure sensor configured to measure a pressure of fluid supplied to the fluidic actuator (para. 0022); and
. 

Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US Patent Application Publication No. 2012/0048160 A1).
Adams et al. ‘160 discloses a system for identifying plugging within an agricultural implement (10), comprising:
a ground-engaging tool (30) configured to be supported by the agricultural implement;
a fluidic actuator (44) coupled to the ground engaging tool, the fluidic actuator operable to adjust the ground engaging tool between a lifted position and a ground engaging position;\
a pressure sensor (97) configured to measure a pressure of fluid supplied to the fluidic actuator; and
a controller (96) communicatively coupled to the pressure sensor (97), the controller configured to receive, from the pressure sensor, a signal that corresponds to the pressure of fluid supplied to the fluidic actuator, the controller further configured to determine when the ground engaging tool is plugged based at least in part on the signal from the pressure sensor (plugs increase the load on ground-engaging tools, the controller is configured to automatically compensate for changes in loads on the row units 16; paras. 0013, 0026-0027).

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karstens et al. (US Patent Application Publication No. 2018/0139884 A1).

a ground-engaging tool (30) configured to be supported by the agricultural implement;
a fluidic actuator (16) coupled to the ground engaging tool, the fluidic actuator operable to adjust the ground engaging tool between a lifted position and a ground engaging position;\
a pressure sensor (34) configured to measure a pressure of fluid supplied to the fluidic actuator; and
a controller (20) communicatively coupled to the pressure sensor (34), the controller configured to receive, from the pressure sensor, a signal that corresponds to the pressure of fluid supplied to the fluidic actuator, the controller further configured to determine when the ground engaging tool is plugged based at least in part on the signal from the pressure sensor (plugs cause downforce fluctuations, the controller is designed to detect downforce fluctuations; paras. 0007, 0011, 0026, 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Casper et al. (US Patent No. 8,573,319 B1), entire document.
Lacher et al. (US Patent Application Publication No. 2017/0191506 A1), entire document.
	Kovach et al. (US Patent Application Publication No. 2018/0310466 A1), entire document, especially para. 0049.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
22 January 2022